Order of disposition, Family Court, Bronx County (Bruce Kaplan, J.), entered on or about August 26, 1996, which adjudicated appellant a juvenile delinquent, upon his admission that he committed acts which, if committed by an adult, would constitute the crime of criminal possession of a weapon in the third degree, and placed him on probation for 18 months, unanimously reversed, on the law, without costs or disbursements, the motion to suppress granted and the petition dismissed.
Even in the light of the observing officer’s substantial experience in drug enforcement in the particular area, the events she described do not give rise to probable cause. The alternative argument that the stop and frisk were justified on the basis of reasonable suspicion of illegal activity was never advanced in the hearing court. Nor did the presentment agency dispute that, as argued at the fact-finding hearing by the Law Guardian, probable cause was the appropriate standard. Thus, this fact-based argument is not preserved for appellate review. (People v Johnson, 64 NY2d 617, 619, n 2.) Concur—Sullivan, J. P., Ellerin, Williams, Tom and Colabella, JJ.